United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1133
                                   ___________

Robert Lee Carter, Sr.,                 *
                                        * Appeal from the United States
             Appellant,                 * District Court for the Eastern
                                        * District of Missouri.
      v.                                *
                                        *
St. Louis Board of Education,           * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: August 24, 2001
                              Filed: November 13, 2001
                                   ___________

Before WOLLMAN, Chief Judge, MORRIS SHEPPARD ARNOLD, and BYE,
Circuit Judges.
                             ___________

PER CURIAM.

       Robert Lee Carter, Sr., appeals the district court’s1 adverse grant of summary
judgment in his age and reverse sex discrimination action against his former
employer, the St. Louis Board of Education (Board). Carter’s 1999 complaint alleged
that the Board promised him advancement from substitute clerk to a permanent
position, Operator II Step E, but instead placed him in a lower, Clerk I Step A,


      1
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
position, while promoting less experienced white female substitute clerks to higher
levels.

        After de novo review, we conclude that judgment for the Board was proper as
to both sex and race because Carter did not make a prima facie case of disparate
treatment by showing the individuals with whom he sought to compare himself
performed comparable jobs, see Harvey v. Anheuser-Busch, Inc., 38 F.3d 968, 971-73
(8th Cir. 1994), or were similarly situated, see Taylor v. Southwestern Bell Tel. Co.,
251 F.3d 735, 738, 740 (8th Cir. 2001); nor did Carter demonstrate that he applied for
and was denied the positions they obtained, see Dotson v. Delta Consol. Indus., Inc.,
251 F.3d 780, 781 (8th Cir. 2001). As to his replacement, Carter did not show the
Board’s reasons for placing her at a higher step level--her greater experience and
skills, and her higher private-sector salary--were pretextual. See Harvey, 38 F.3d at
969, 972.

       We also hold that the district court did not abuse its discretion in denying
Carter’s motion “to combine complaints” (to amend his complaint to add a retaliation
claim), because it did so without prejudice to his ability to renew the motion. See
Ryan v. Sargent, 969 F.2d 638, 641 (8th Cir. 1992) (disposition of motion to amend
is within sound discretion of district court). To the extent Carter challenges any other
rulings of the district court, his arguments are without merit. We do not consider
claims Carter attempts to raise for the first time on appeal. See Tarsney v. O’Keefe,
225 F.3d 929, 939 (8th Cir. 2000).

      Accordingly, we affirm the judgment of the district court.




                                           2
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               3